IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

COURTNEY J. PRESTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-4149

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 8, 2015.

Petition Alleging Ineffective Assistant of Appellate Counsel -- Original
Jurisdiction.

Courtney J. Preston, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.